 

Case 1:18-cr-03988-JCH Document 20 Filed 02/08/19 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT

 

FOR THE DISTRICT OF NEW MEXICO FILED

UNITED STATES DISTRICT COURT
ALBUQUERQUE, NEW MEXICO

 

UNITED STATES OF AMERICA, )
Plaintiff, FEB 0 8 2019
vs. Cr. No. 18-Cr-3988-JCH
JENNIFER NELSON, 5
Defendant.
PLEA AGREEMENT

Pursuant to Rule 11, Fed. R. Crim. P., the parties notify the Court of the following
agreement between the United States Attorney for the District of New Mexico, the Defendant,
Jennifer Nelson, and the Defendant’s counsel, David R. Jordan:

REPRESENTATION BY COUNSEL
1. The Defendant understands the Defendant’s right to be represented by an attorney
and is so represented. The Defendant has thoroughly reviewed all aspects of this case with the
Defendant’s attorney and is fully satisfied with that attorney’s legal representation.
RIGHTS OF THE DEFENDANT
2. The Defendant further understands the Defendant’s rights:
a. to plead not guilty, or having already so pleaded, to persist in that plea;
b. to have a trial by jury; and
c. at a trial:
i. to confront and cross-examine adverse witnesses,

il. to be protected from compelled self-incrimination,
 

 

Case 1:18-cr-03988-JCH Document 20 Filed 02/08/19 Page 2 of 10

ill. to testify and present evidence on the Defendant’s own behalf, and
Iv. to compel the attendance of witnesses for the defense.
WAIVER OF RIGHTS AND PLEA OF GUILTY
3. The Defendant agrees to waive these rights and to plead guilty to the indictment,
charging a violation of 18 U.S.C. § 1153 and 1112, that being involuntary manslaughter, an
Indian Country crime.
SENTENCING
4. The Defendant understands that the maximum penalty provided by law for this
offense is:

a. imprisonment for a period of not more than eight years;

b. a fine not to exceed the greater of $250,000 or twice the pecuniary gain to the
Defendant or pecuniary loss to the victim;

c. a term of supervised release of not more than three years to follow any term of
imprisonment. (Ifthe Defendant serves a term of imprisonment, is then
released on supervised release, and violates the conditions of supervised
release, the Defendant’s supervised release could be revoked — even on the
last day of the term — and the Defendant could then be returned to another
period of incarceration and a new term of supervised release.);

d. a mandatory special penalty assessment of $100.00; and

€. restitution as may be ordered by the Court.

5. The parties recognize that the federal sentencing guidelines are advisory, and that

the Court is required to consider them in determining the sentence it imposes.

 
 

Case 1:18-cr-03988-JCH Document 20 Filed 02/08/19 Page 3 of 10

ELEMENTS OF THE OFFENSE

6. If this matter proceeded to trial, the Defendant understands that the United States

would be required to prove, beyond a reasonable doubt, the following elements for violations of

the charge listed below:

Count 1: 18 U.S.C. §§ 1153 and 1112, that being involuntary manslaughter, an Indian

Country crime.

First:

Second:

Third:

Fourth:

The Defendant caused the death of John Doe;

John Doe was killed while the Defendant operated a motor vehicle
without due caution and circumspection, which act might produce
death;

The killing took place within Indian Country;

Defendant is an Indian.

DEFENDANT’S ADMISSION OF FACTS

7. By my signature on this plea agreement, I am acknowledging that I am pleading

guilty because I am, in fact, guilty of the offense to which I am pleading guilty. I recognize and

accept responsibility for my criminal conduct. Moreover, in pleading guilty, I acknowledge that

if I chose to go to trial instead of entering this plea, the United States could prove facts sufficient

to establish my guilt of the offense to which I am pleading guilty beyond a reasonable doubt,

including any facts alleged in the indictment that increase the statutory minimum or maximum

penalties. I specifically admit the following facts related to the charges against me, and declare

under penalty of perjury that all of these facts are true and correct:

On October 16, 2016, I, Jennifer Nelson, an enrolled member of the Navajo Nation

and an Indian under federal law, without due caution and circumspection, drove a

motor vehicle while under the influence of alcohol. As I drove southbound on

 
Case 1:18-cr-03988-JCH Document 20 Filed 02/08/19 Page 4 of 10

highway 602, | attempted to pass a blue Ford Taurus illegally in the oncoming lane

of traffic. At the time I_ attempted to pass the blue Ford Taurus, I was travelling

more than twenty miles per hour over the speed limit. Within the external
boundaries of the Navajo Nation, county of McKinley, District of New Mexico, I
struck the blue Ford Taurus and caused it to invert. The driver, John Doe, was

ejected and crushed to death by the rolling blue Ford Taurus. At the time of the

crash I had a blood alcohol level of .13.

8. By signing this agreement, the Defendant admits that there is a factual basis for
each element of the crime to which the Defendant is pleading guilty. The Defendant agrees that
the Court may rely on any of these facts, as well as facts in the presentence report, to determine
the Defendant’s sentence, including, but not limited to, the advisory guideline offense level.

RECOMMENDATIONS

9. Pursuant to Rule 11(c)(1)(B), the United States and the Defendant recommend as
follows:

a. As of the date of this agreement, the Defendant has clearly demonstrated a
recognition and affirmative acceptance of personal responsibility for the
Defendant’s criminal conduct. Consequently, pursuant to USSG § 3E1.1(a),
so long as the Defendant continues to accept responsibility for the
Defendant’s criminal conduct, the Defendant is entitled to a reduction of two
levels from the base offense level as calculated under the sentencing
guidelines, and if applicable, a reduction of an additional offense level
pursuant to USSG § 3E1.1(b). Further, the United States is free to withdraw

this recommendation if the Defendant engages in any conduct that is
Case 1:18-cr-03988-JCH Document 20 Filed 02/08/19 Page 5 of 10

 

inconsistent with acceptance of responsibility between the date of this
agreement and the sentencing hearing. Such conduct would include
committing additional crimes, failing to appear in Court as required, and/or
failing to obey any conditions of release that the Court may set.
b. The parties agree to recommend a sentence on the low-end of the applicable
sentencing guideline.
c. The Defendant understands that the above recommendations are not binding
on the Court and that whether the Court accepts these recommendations is a
matter solely within the discretion of the Court after it has reviewed the
presentence report. Further, the Defendant understands that the Court may
choose to vary from the advisory guideline sentence. Ifthe Court does not
accept any one or more of the above recommendations and reaches an
advisory guideline sentence different than expected by the Defendant, or if the
Court varies from the advisory guideline range, the Defendant will not seek to
withdraw the Defendant’s plea of guilty. In other words, regardless of any of
the parties’ recommendations, the Defendant’s final sentence is solely within
the discretion of the Court.
10. Apart from the recommendations set forth in this plea agreement, the United
States and the Defendant reserve their rights to assert any position or argument with respect to
the sentence to be imposed, including but not limited to the applicability of particular sentencing
guidelines and adjustments under the guidelines.
11. Regardless of any other provision in this agreement, the United States reserves the

right to provide to the United States Pretrial Services and Probation Office and to the Court any

 
 

Case 1:18-cr-03988-JCH Document 20 Filed 02/08/19 Page 6 of 10

information the United States believes may be helpful to the Court, including but not limited to
information about the recommendations contained in this agreement and any relevant conduct
under USSG § 1B1.3.

DEFENDANT’S ADDITIONAL AGREEMENT

12. The Defendant understands the Defendant’s obligation to provide the United
States Pretrial Services and Probation Office with truthful, accurate, and complete information.
The Defendant represents that the Defendant has complied with and will continue to comply with
this obligation.

13. The Defendant agrees that, upon the Defendant’s signing of this plea agreement,
the facts that the Defendant has admitted under this plea agreement as set forth above, as well as
any facts to which the Defendant admits in open court at the Defendant’s plea hearing, shall be
admissible against the Defendant under Federal Rule of Evidence 801(d)(2)(A) in any
subsequent proceeding, including a criminal trial, and the Defendant expressly waives the
Defendant’s rights under Federal Rule of Criminal Procedure 11(f) and Federal Rule of Evidence
410 with regard to the facts the Defendant admits in conjunction with this plea agreement.

14. _—_ By signing this plea agreement, the defendant waives the right to withdraw the
defendant’s plea of guilty pursuant to Federal Rule of Criminal Procedure 11(d) unless (1) the
court rejects the plea agreement pursuant to Federal Rule of Criminal Procedure 11(c)(5) or (2)
the defendant can show a fair and just reason as those terms are used in Rule 11(d)(2)(B) for
requesting the withdrawal. Furthermore, defendant understands that if the court rejects the plea
agreement, whether or not defendant withdraws the guilty plea, the United States is relieved of

any obligation it had under the agreement and defendant shall be subject to prosecution for any

 
 

Case 1:18-cr-03988-JCH Document 20 Filed 02/08/19 Page 7 of 10

federal, state, or local crimes which this agreement otherwise anticipated would be dismissed or
not prosecuted.

15. The Defendant recognizes that this plea agreement has already conferred a benefit
on the Defendant. Consequently, in return for the benefit conferred on the Defendant by
entering into this agreement, the Defendant agrees not to seek a downward departure or variance
from the applicable sentencing guideline range as determined by the Court after the Court
resolves any objections by either party to the presentence report. In other words, the Defendant
agrees that a sentence within the applicable guideline range is a reasonable sentence. If the
Defendant, in violation of this paragraph, should nevertheless seek a downward departure or
variance, including a departure or variance from the guideline Criminal History Category, the
United States shall have the right to treat this plea agreement as null and void and to proceed to
trial on all charges before the Court.

RESTITUTION

16. The parties agree that, as part of the Defendant’s sentence, the Court will enter an

order of restitution pursuant to the Mandatory Victim’s Restitution Act, 18 U.S.C. § 3663A.
WAIVER OF APPEAL RIGHTS

The Defendant is aware that 28 U.S.C. § 1291 and 18 U.S.C. § 3742 afford a defendant
the right to appeal a conviction and the sentence imposed. Acknowledging that, the Defendant
knowingly waives the right to appeal the Defendant’s conviction and any sentence, including any
fine, within the statutory maximum authorized by law, as well as any order of restitution entered
by the Court. The Defendant also waives the right to appeal any sentence imposed below or
within the Guideline range upon a revocation of supervised release in this cause number. In

addition, the Defendant agrees to waive any collateral attack to the Defendant’s conviction and

 
 

Case 1:18-cr-03988-JCH Document 20 Filed 02/08/19 Page 8 of 10

any sentence, including any fine, pursuant to 28 U.S.C. §§ 2241 or 2255, or any other
extraordinary writ, except on the issue of defense counsel’s ineffective assistance.
GOVERNMENT’S ADDITIONAL AGREEMENT

17. Provided that the Defendant fulfills the Defendant’s obligations as set out above,

the United States agrees that:
a. The United States will not bring additional criminal charges against the
Defendant arising out of the facts forming the basis of the present indictment.

18. This agreement is limited to the United States Attorney’s Office for the District of
New Mexico and does not bind any other federal, state, or local agencies or prosecuting
authorities.

VOLUNTARY PLEA

19. The Defendant agrees and represents that this plea of guilty is freely and
voluntarily made and is not the result of force, threats, or promises (other than the promises set
forth in this agreement and any addenda). There have been no promises from anyone as to what
sentence the Court will impose. The Defendant also represents that the Defendant is pleading
guilty because the Defendant is in fact guilty.

VIOLATION OF PLEA AGREEMENT

20. The Defendant agrees that if the Defendant violates any provision of this
agreement, the United States may declare this agreement null and void, and the Defendant will
thereafter be subject to prosecution for any criminal violation, including but not limited to any
crimes or offenses contained in or related to the charges in this case, as well as perjury, false
statement, obstruction of justice, and any other crime committed by the Defendant during this

prosecution.

 
 

Case 1:18-cr-03988-JCH Document 20 Filed 02/08/19 Page 9 of 10

SPECIAL ASSESSMENT

21. At the time of sentencing, the Defendant will tender to the United States District
Court, District of New Mexico, 333 Lomas Blvd. NW, Suite 270, Albuquerque, New Mexico
87102, a money order or certified check payable to the order of the United States District
Court in the amount of $100 in payment of the special penalty assessment described above.

ENTIRETY OF AGREEMENT

22. This document and any addenda are a complete statement of the agreement in this
case and may not be altered unless done so in writing and signed by all parties. This agreement
is effective upon signature by the Defendant and an Assistant United States Attorney.

AGREED TO AND SIGNED this ge day of fe bros , 2019.

JOHN C. ANDERSON
United States Attorney

-

 

Joseph M. Spindle

Assistant United States Attorney
Post Office Box 607

Albuquerque, New Mexico 87102
(505) 346-7274

I have carefully discussed every part of this agreement with my client. Further, I have
fully advised my client of my client’s rights, of possible defenses, of the sentencing factors set
forth in 18 U.S.C. § 3553(a), of the relevant Sentencing Guidelines provisions, and of the
consequences of entering into this agreement. In addition, I have explained to my client the
elements to each offense to which she/he is pleading guilty. To my knowledge, my client’s

decision to enter into this agreement is an informed and v, Liv
( {

David R. Jordan
Attorney for the Defendant

 
 

Case 1:18-cr-03988-JCH Document 20 Filed 02/08/19 Page 10 of 10

I have carefully discussed every part of this agreement with my attorney. I understand
the terms of this agreement, and I voluntarily agree to those terms. My attorney has advised me
of my rights, of possible defenses, of the sentencing factors set forth in 18 U.S.C. § 3553(a), of
the relevant Sentencing Guidelines provisions, and of the consequences of entering into this

genie Nelson
CeteN

10

 
